Opinion by
Orlady, J.,
The plaintiff brought suit to recover for boarding, nursing, caring and washing for the defendant, and for some additional meals furnished to other parties at the alleged instance and request of the defendant’s son.
She failed totally in her proof, to establish any contract relation between herself and the defendant, and clearly showed by her own testimony that the contract on which she relied was made with another, who had personally agreed to pay for such service as was rendered, and that it was on the faith of that contract and promise that the boarding and services were furnished.
Taking it in its most favorable light, that the defendant guaranteed the payment of what wgs promised to be paid by her son, the action of the court below in entering a nonsuit was free from error, because there was no evidence that any attempt had been made to recover from the principal.
The assignment of error is overruled and the judgment is affirmed.